            Case 2:20-mj-30162-DUTY ECF No. 1, PageID.1 Filed 04/23/20 Page 1 of 5
                                                                          AUSA Meghan Bean 313-226-0214
AO 91 (Rev. 08/09) Criminal Complaint                              Special Agent Joshua Maxwell 313-393-4757

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan
United States of America
   V.
Terri Leanne MAXWELL                                                      Case No. 2:20-mj-30162
                                                                                   Judge: Unassigned,
                                                                                   Filed: 04-23-2020 At 10:15 AM
                                                                                   CMP USA v. Terri Leanne Maxwell (krc)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  April 22, 2020               in the county of ____ W_a.,_
                                                                                                             y_ne-'----- in the
___E_ a_s _te_m___ District of             Michigan         , the defendant(s) violated:
                   Code Section                         Offense Description
21 USC 952                                              Importation of Controlled Substances
21 USC 841(a)(1)                                        Possession of a Controlled Substance with Intent to Distribute (Marijuana)
21 USC 846
                                                        Conspiracy to Distribute a Controlled Substance (Marijuana)




         This criminal complaint is based on these facts:
See attached AFFlDA VlT.




0    Continued on the attached sheet.



                                                                       Joshua Maxwell CBP E nforcement Officer
                                                                                            Printed 11a111e a11cl title

Sworn to before me and signed in my
presence.
                                                                                               Judge's sig11at11re
Date: 04/23/2020
                                                                       Hon. Patricia T. Morris. United States Magistrate Judge
City and state: Detroit,
                XXXXXXXXXMichigan Bay City, Michigan                                        Printed name and title
     Case 2:20-mj-30162-DUTY ECF No. 1, PageID.2 Filed 04/23/20 Page 2 of 5




                                    AFFIDAVIT

       I, Joshua R. Maxwell, Enforcement Officer with the United States Department

of Homeland Security, U.S. Customs and Border Protection, being duly sworn,

depose and state the following:

I.     INTRODUCTION
       1.    I am an Enforcement Officer with the United States Department of

Homeland Security, U.S. Customs and Border Protection, and have been employed

with the same for twenty years. During my career as a law enforcement officer, I

have been involved in various investigations and arrests of individuals suspected of

or convicted of violations enforced by U.S. Customs and Border Protection, to

include the interception and seizing of various narcotics. I have received training in

this area at the U.S. Customs Academy and the Advanced Enforcement Officer

Academy.

       2.    This affidavit is based on personal knowledge from my participation in

this investigation, reports from other law enforcement agents, communications with

others who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience.

       3.    The information outlined below is provided for the limited purpose of

establishing probable cause and does not contain all facts known to law enforcement

related to this investigation.
      Case 2:20-mj-30162-DUTY ECF No. 1, PageID.3 Filed 04/23/20 Page 3 of 5




        4.    U.S. Customs and Border Protection is currently conducting an

investigation of Terri Leanne MAXWELL (DOB: 09/XX/1971) for violations of 21

U.S.C. § 952 (Importation of a Controlled Substance (Marijuana)), 21 U.S.C.

§ 841(a)(1) (Possession with Intent to Distribute a Controlled Substance

(Marijuana)), and 21 U.S.C. § 846 (Conspiracy to Distribute a Controlled Substance

(Marijuana)).

II.     PROBABLE CAUSE
        5.    On April 22, 2020, at approximately 9:07 a.m., at the Detroit

Ambassador Bridge, Detroit, Michigan, in the Eastern District of Michigan, Terri

Leanne MAXWELL applied for admission into the United States from Canada in a

Ford Fusion with Ontario license plate CLAV 8XX. MAXWELL was the sole

vehicle occupant and registered owner.

        6.    MAXWELL presented a Canadian passport, HB195XXX, and I-94,

5702466XX XX, showing she has valid status to work as a Registered Nurse, under

Trade NAFTA, to Customs and Border Protection Officer (CBPO) D. Pierce.

MAXWELL had a placard on her front dash issued by Canada Border Services

Agency (CBSA) showing that she is a first responder, a health care worker, to

facilitate her travel across the international border. Currently, only essential travel

between Canada and the United States is authorized during the COVID-19

Pandemic.
   Case 2:20-mj-30162-DUTY ECF No. 1, PageID.4 Filed 04/23/20 Page 4 of 5




      7.    MAXWELL was wearing scrubs, a lab coat, and a work badge for

Henry Ford Hospital.

      8.    CBPO D. Pierce had MAXWELL open her trunk for an enforcement

exam. CBPO F. Wisdom noticed that MAXWELL’s trunk was full and that there

was an odor of marijuana emanating from the trunk. CBPO D. Pierce also noticed

the odor and had CBPO F. Wisdom open the bags in the trunk. Upon opening the

bags, CBPO D. Pierce and CBPO. F. Wisdom noticed what appeared to be numerous

vacuum sealed bags of suspected marijuana. MAXWELL was removed from the

vehicle and escorted to CBP secondary.

      9.    In CBP secondary, MAXWELL’s fingerprints were queried through

CBP systems, with a match to Fingerprint Identification Number (FIN),

105824XXXX. Queries of FIN 105824XXXX revealed that MAXWELL was issued

a zero tolerance penalty from U.S. Customs and Border Protection on May 7, 2007,

for being in possession of 5.80 grams of marijuana.

      10.   CBPO G. Johnson tested one of the bags of suspected marijuana

utilizing narcotics test kit 908 Duquenois-Levine Reagent, with positive results.

CBPO G. Johnson removed a total of 143 bags of suspected marijuana from

MAXWELL’s trunk, with a total weight of approximately 153.69 pounds.

      11.   Based on my training and experience, I know that 153.69 pounds is a

distribution amount of marijuana.
       Case 2:20-mj-30162-DUTY ECF No. 1, PageID.5 Filed 04/23/20 Page 5 of 5




III.     CONCLUSION

         12.   Based upon the aforementioned facts, there is probable cause to believe

that on April 22, 2020, in the Eastern District of Michigan, Terry Leanne

MAXWELL, an alien who applied for admission to the United States at the border

crossing between Canada and the United States, intentionally and knowingly

imported a controlled substance (marijuana) into the United States, in violation 21

U.S.C. § 952, knowingly possessed marijuana with the intent to distribute it, in

violation of 21 U.S.C. § 841(a)(1), and conspired to distribute marijuana, in violation

of 21 U.S.C. § 846.


                                        _____________________________________
                                        Joshua R. Maxwell, Enforcement Officer
                                        U.S. Customs and Border Protection


Subscribed and sworn before me and signed
in my presence and/or by reliable electronic
means on this 23rd day of April, 2020.

_________________________________
Patricia T. Morris
United States Magistrate Judge
